             20-22645           Doc 1      Filed 05/18/20           Entered 05/18/20 03:35:28                   Main Document                    Pg
                                                                       1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Centric Brands Holding LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  350 Fifth Avenue
                                  New York, NY 10118
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                       Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.centricbrands.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
             20-22645           Doc 1          Filed 05/18/20           Entered 05/18/20 03:35:28                       Main Document               Pg
                                                                           2 of 21
Debtor    Centric Brands Holding LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4243

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     SEE ATTACHED RIDER 1                                            Relationship
                                                 District                                 When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
            20-22645           Doc 1       Filed 05/18/20             Entered 05/18/20 03:35:28                    Main Document                  Pg
                                                                         3 of 21
Debtor   Centric Brands Holding LLC                                                               Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or         No
    have possession of any
    real property or personal      Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                            Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                               No
                                               Yes. Insurance agency
                                                       Contact name
                                                       Phone



         Statistical and administrative information

13. Debtor's estimation of               Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of            1-49                                              1,000-5,000                                25,001-50,000
    creditors                      50-99                                             5001-10,000                                50,001-100,000
                                   100-199                                           10,001-25,000                              More than100,000
                                   200-999

15. Estimated Assets               $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                   $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities          $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                   $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
            20-22645          Doc 1       Filed 05/18/20             Entered 05/18/20 03:35:28                      Main Document                Pg
                                                                        4 of 21
Debtor    Centric Brands Holding LLC                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Anurup Pruthi                                                        Anurup Pruthi
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Financial Officer




18. Signature of attorney    X   /s/ Gregg M. Galardi                                                      Date May 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Gregg M. Galardi
                                 Printed name

                                 ROPES & GRAY LLP
                                 Firm name

                                 1211 Avenue of the Americas
                                 New York, NY 10036
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 596-9000                Email address      gregg.galardi@ropesgray.com

                                 4535506 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
20-22645     Doc 1     Filed 05/18/20     Entered 05/18/20 03:35:28        Main Document          Pg
                                             5 of 21



                                        Rider 1
         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities below (collectively, the “Debtors”) filed a Petition
in the United States Bankruptcy Court for the Southern District of New York for relief under
chapter 11 of title 11 of the United States Code. The Debtors have moved for joint administration
of these cases under the case number assigned to the chapter 11 case of Centric Brands Inc.

      Centric Brands Inc.
      Added Extras LLC
      American Marketing Enterprises Inc.
      Briefly Stated Holdings, Inc.
      Briefly Stated Inc.
      Centric Accessories Group LLC
      Centric Beauty LLC
      Centric Bebe LLC
      Centric Brands Holding LLC
      Centric Denim Retail LLC
      Centric Denim USA, LLC
      Centric Jewelry Inc.
      Centric Socks LLC
      Centric West LLC
      Centric-BCBG LLC
      Centric-BCBG Retail LLC
      DBG Holdings Subsidiary Inc.
      DBG Subsidiary Inc.
      DFBG Swims, LLC
      F&T Apparel LLC
      HC Acquisition Holdings, Inc.
      Hudson Clothing Holdings, Inc.
      Hudson Clothing, LLC
      Innovo West Sales, Inc.
      KHQ Athletics LLC
      KHQ Investment LLC
      Lotta Luv Beauty LLC
      Marco Brunelli IP, LLC
      RG Parent LLC
      RGH Group LLC
      Robert Graham Designs, LLC
      Robert Graham Holdings, LLC
      Robert Graham Retail LLC
      Rosetti Handbags and Accessories, Ltd
      VZI Investment Corp.
20-22645     Doc 1      Filed 05/18/20   Entered 05/18/20 03:35:28      Main Document        Pg
                                            6 of 21



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                      Chapter 11
          Centric Brands Holding LLC,
                                                      Case No. 20-[_______] ([___])
                Debtor.



                        CORPORATE OWNERSHIP STATEMENT

       Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or
more of any class of the debtor’s equity interest:

                  Shareholder                     Approximate Percentage of Shares Held
 Centric Brands, Inc.                                                100%
20-22645     Doc 1    Filed 05/18/20     Entered 05/18/20 03:35:28        Main Document         Pg
                                            7 of 21



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                        Chapter 11
          Centric Brands Holding LLC,
                                                        Case No. 20-[_______] ([___])
                Debtor.



                               LIST OF EQUITY HOLDERS

         The following is a list of debtor Centric Brands Holding LLC’s equity holders. This list
has been prepared in accordance with Federal Rule of Bankruptcy Procedure 1007(a)(3) for
filing in this chapter 11 case.

                                                                             Percentage of
             Equity Holder                Address of Equity Holder
                                                                              Equity Held
  Centric Brands, Inc.                  350 5th Avenue
                                        6th Floor                                 100%
                                        New York, NY 10118
                20-22645         Doc 1         Filed 05/18/20            Entered 05/18/20 03:35:28                 Main Document              Pg
                                                                            8 of 21


         Fill in this information to identify the case:

         Debtor Name: Centric Brands Inc., et al.

         United States Bankruptcy Court for the: Southern District of New York                                            Check if this is an amended filing

         Case number (if known): __________________________
Fill in this information to identify the case:
     Official Form 204
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                    12/15

     A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
     the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
     not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
     among the holders of the 30 largest unsecured claims.

                                                                                                                                                   1
          Name of creditor and             Name, telephone number and               Nature of        Indicate if                Amount of claim
        complete mailing address,            email address of creditor                claim           claim is     If the claim is fully unsecured, fill in
                                                                                 (for example,
           including zip code                        contact                                        contingent, only unsecured claim amount. If claim
                                                                                  trade debts,
                                                                                                    unliquidated, is partially secured, fill in total claim
                                                                                  bank loans,                      amount and deduction for value of
                                                                                                    or disputed
                                                                                  professional                         collateral or setoff to calculate
                                                                                 services, and                                unsecured claim.
                                                                                  government
                                                                                                                     Total         Deduction       Unsecured
                                                                                   contracts)
                                                                                                                    claim, if       for value        claim
                                                                                                                    partially           of
                                                                                                                    secured        collateral
                                                                                                                                    or setoff
1
     PETER KIM                             PETER KIM
                                                                                 Convertible Note                                                  $9,794,774.00
     ADDRESS ON FILE                       PHONE AND EMAIL ON FILE


2 PRODUCT DEVELOPMENT PARTNERS
     LIMITED
     JASON KRA                             PRODUCT DEVELOPMENT PARTNERS
     1/F HONG KONG SPINNERS INDUSTRIAL     LIMITED
     BUILDING, PHASES I & II, 800 CHEUNG   JASON KRA                              Trade Payable                                                    $9,534,881.00
     SHA                                   PHONE: 6469438510
     WAN ROAD                              EMAIL: jasonkra@frcny.net
     LAI CHI KOK
     HONG KONG
3    CAITE INTERNATIONAL LIMITED
                                           CAITE INTERNATIONAL LIMITED
     ATTN: PRESIDENT OR GENERAL
                                           ATTN: PRESIDENT OR GENERAL
     COUNSEL
                                           COUNSEL
     RM.204, NO.47, SEC.3,                                                        Trade Payable                                                    $9,112,955.00
                                           PHONE: 225961551
     CHUNG SHAN N.RD.
                                           FAX: 225961580
     TAIPEI, TPE 10461
                                           EMAIL: chao@caiteintl.com
     TAIWAN
4    JIANGSU GUOTAI GUOSHENG CO., LTD
     ATTN: PRESIDENT OR GENERAL
                                           ATTN: PRESIDENT OR GENERAL
     COUNSEL
                                           COUNSEL
     BLOCK A, GUOTAI TIMES SQUARE,
                                           JIANGSU GUOTAI GUOSHENG CO., LTD.      Trade Payable                                                    $9,078,243.00
     NO.65, RENMIN MIDDLE RD., YANGSHE
                                           PHONE: +86‐51258696705
     TOWN
     ZHANGJIAGANG, JIANGSU, 215600
     CHINA.
5 U.S. CUSTOMS AND BORDER                  U.S. CUSTOMS AND BORDER
     PROTECTION                            PROTECTION
     SCOTT K. FALK                         SCOTT K. FALK                          Trade Payable                                                    $8,785,243.00
     1300 PENNSYLVANIA AVE. NW             PHONE: (202) 344‐2940
     WASHINGTON, DC 20229                  EMAIL: cbpserviceintake@cbp.dhs.gov


1
    The Debtors reserve all rights to contest or dispute the claims listed herein, including but not limited to the amounts of such claims.

Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                               page 1
               20-22645           Doc 1     Filed 05/18/20          Entered 05/18/20 03:35:28                Main Document              Pg
                                                                       9 of 21
Debtor         Centric Brands Inc., et al.                                                       Case number (if known) ____________
                    Name

                                                                                                                                             1
         Name of creditor and             Name, telephone number and            Nature of      Indicate if                Amount of claim
       complete mailing address,            email address of creditor             claim         claim is     If the claim is fully unsecured, fill in
                                                                             (for example,
          including zip code                        contact                                   contingent, only unsecured claim amount. If claim
                                                                              trade debts,
                                                                                              unliquidated, is partially secured, fill in total claim
                                                                              bank loans,                    amount and deduction for value of
                                                                                              or disputed
                                                                              professional                       collateral or setoff to calculate
                                                                             services, and                              unsecured claim.
                                                                              government
                                                                                                               Total         Deduction       Unsecured
                                                                               contracts)
                                                                                                              claim, if       for value        claim
                                                                                                              partially           of
                                                                                                              secured        collateral
                                                                                                                              or setoff
6                                       PORT LOGISTICS GROUP
     PORT LOGISTICS GROUP
                                        JEFF WOLPOV, CEO
     JEFF WOLPOV, CEO
                                        PHONE: (201) 702‐1500                 Trade Payable                                                  $6,906,854.00
     288 MAYO AVE.
                                        FAX: (973) 249‐7324
     CITY OF INDUSTRY, CA 91789
                                        EMAIL: jwolpov@portlogisticsgroup.com
7
     SALESFORCE.COM, INC.               SALESFORCE.COM, INC.
     ERIN SCHWAB                        ERIN SCHWAB
                                                                              Trade Payable                                                  $5,364,896.00
     415 MISSION STREET, 3RD FLOOR      PHONE: (610) 517‐6401
     SAN FRANCISCO, CA 94105            EMAIL: eschwab@salesforce.com

8 TAIEASY INTERNATIONAL CO., LTD
     ATTN: PRESIDENT OR GENERAL         TAIEASY INTERNATIONAL CO., LTD
     COUNSEL                            ATTN: PRESIDENT OR GENERAL
                                                                              Trade Payable                                                  $5,359,030.00
     12F, NO.1, JIHU ROAD               COUNSEL
     TAIPEI, TPE 00114                  PHONE: 882929956
     TAIWAN
9 ANGEL GARMENT LTD                     ANGEL GARMENT LTD
                                        ATTN: PRESIDENT OR GENERAL
     ATTN: PRESIDENT OR GENERAL
                                        COUNSEL
     COUNSEL
                                        PHONE: 22511150                       Trade Payable                                                  $4,662,677.00
     ROOM 905‐907, 9/F, TOWER 1
                                        FAX: 23760580
     KOWLOON, KLN
                                        EMAIL:
     HONG KONG
                                        ACCOUNTS@ANGELGARMENT.COM
10   UNI‐EASTERN SPORTSWEAR MFG, LTD. UNI‐EASTERN SPORTSWEAR MFG, LTD.
     ATTN: PRESIDENT OR GENERAL         ATTN: PRESIDENT OR GENERAL
     COUNSEL                            COUNSEL
                                                                              Trade Payable                                                  $4,381,529.00
     2F, NO. 16, LANE 35, JI‐HU ROAD    PHONE: 886‐2‐26599222
     TAIPEI, TPE                        FAX: 886‐2‐26599197
     TAIWAN                             EMAIL: uetaiwan@ms17.hinet.net
11   FAST SKY HOLDINGS LIMITED
     ATTN: PRESIDENT OR GENERAL         FAST SKY HOLDINGS LIMITED
     COUNSEL                            ATTN: PRESIDENT OR GENERAL
                                                                              Trade Payable                                                  $4,379,068.00
     430‐436 NATHAN RD                  COUNSEL
     YAUMATEI                           EMAIL: shine@fastsky.com.cn
     HONGKONG
12   JIANGSU GTIG EASTAR CO., LTD.
                                        JIANGSU GTIG EASTAR CO., LTD.
     ATTN: PRESIDENT OR GENERAL
                                        ATTN: PRESIDENT OR GENERAL
     COUNSEL
                                        COUNSEL                               Trade Payable                                                  $4,280,926.00
     23‐29FL GUOTAI NEW CENTURY PLAZA
                                        PHONE: 51258696053
     ZHANGJIAGANG, 100
                                        FAX: 50258681458
     CHINA
13   SHINSUNG TONGSANG CO LTD           SHINSUNG TONGSANG CO LTD
     ATTN: PRESIDENT OR GENERAL         ATTN: PRESIDENT OR GENERAL
     COUNSEL                            COUNSEL
                                                                              Trade Payable                                                  $3,984,958.00
     SHINSUNG BLDG. 84,                 PHONE: 50581814977
     SEOUL, 11 134822                   FAX: 264880155
     KOREA                              EMAIL: hongsh@ssts.co.kr
14                                      TEXPORT INDUSTRIES PRIVATE LIMITED
     TEXPORT INDUSTRIES PRIVATE LIMITED
                                        ATTN: PRESIDENT OR GENERAL
     ATTN: PRESIDENT OR GENERAL
                                        COUNSEL
     COUNSEL
                                        PHONE: 8022894700                     Trade Payable                                                  $3,760,525.00
     NO. 153, 3RD CROSS, 5TH MAIN
                                        FAX: 8027630500
     BANGALORE, KA 560058
                                        EMAIL:
     INDIA
                                        abhinavijayram@raymondindia.com



Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
               20-22645            Doc 1     Filed 05/18/20            Entered 05/18/20 03:35:28               Main Document              Pg
                                                                         10 of 21
Debtor         Centric Brands Inc., et al.                                                         Case number (if known) ____________
                    Name

                                                                                                                                               1
         Name of creditor and              Name, telephone number and           Nature of        Indicate if                Amount of claim
       complete mailing address,             email address of creditor            claim           claim is     If the claim is fully unsecured, fill in
                                                                             (for example,
          including zip code                         contact                                    contingent, only unsecured claim amount. If claim
                                                                              trade debts,
                                                                                                unliquidated, is partially secured, fill in total claim
                                                                              bank loans,                      amount and deduction for value of
                                                                                                or disputed
                                                                              professional                         collateral or setoff to calculate
                                                                             services, and                                unsecured claim.
                                                                              government
                                                                                                                 Total         Deduction       Unsecured
                                                                               contracts)
                                                                                                                claim, if       for value        claim
                                                                                                                partially           of
                                                                                                                secured        collateral
                                                                                                                                or setoff
15
     PAUL CARDENAS                      PAUL CARDENAS
                                                                             Convertible Note                                                  $3,767,224.00
     ADDRESS ON FILE                    PHONE AND EMAIL ON FILE


16 1724982 ALBERTA ULC                  1724982 ALBERTA ULC
     GABRIEL BITTON                     GABRIEL BITTON
     400 SAUVE WEST                     PHONE: (514) 388‐3551                    Licensor                                                      $3,667,263.00
     MONTREAL, QC H3L 1Z8               FAX: (514) 388‐1972
     CANADA                             EMAIL: gaby@buffalojeans.com
17 JIANGSU GUOTAI LITIAN ENTERPRISES JIANGSU GUOTAI LITIAN ENTERPRISES
   ATTN: PRESIDENT OR GENERAL           ATTN: PRESIDENT OR GENERAL
   COUNSEL                              COUNSEL
                                                                            Trade Payable                                                      $3,490,366.00
   15‐23TH FLOOR, GUOTAI BUILDING,      PHONE: 51258696693
   ZHANGJIAGANG, 100 215600             FAX: 51280170399
   CHINA                                EMAIL: leon@gtigtex.com
18 FIREMAN CAPITAL CPF HUDSON CO‐       FIREMAN CAPITAL CPF HUDSON CO‐
   INVEST LP                            INVEST LP
   RUSSELL KAZOREK                      RUSSELL KAZOREK
                                                                           Convertible Note                                                    $3,442,877.00
   800 SOUTH STREET                     PHONE: (617) 421‐1724
   SUITE 600                            EMAIL:
   WALTHAM, MA 02453                    russell.kazorek@firemancapital.com
19                                      PERFORMANCE TEAM, LLC
                                        CRAIG KAPLAN, FOUNDER
     PERFORMANCE TEAM, LLC
                                        PHONE: (310) 702‐1500
     CRAIG KAPLAN, FOUNDER
                                        FAX: 5627412500                     Trade Payable                                                      $3,183,744.00
     PO BOX 514670, DEPT. 710034
                                        EMAIL: AR‐
     LOS ANGELES, CA 90051‐4670
                                        REMITTANCE@PERFORMANCETEAM.NE
                                        T
20 COSTURAS Y MANUFACTURAS DE
     TLAXCALA                           COSTURAS Y MANUFACTURAS DE
     ATTN: PRESIDENT OR GENERAL         TLAXCALA
     COUNSEL                            ATTN: PRESIDENT OR GENERAL
                                                                              Trade Payable                                                    $3,134,513.00
     AGUSTIN MELGAR NO.512 SAN          COUNSEL
     LORENZO                            PHONE: 2223722000
     TEHUACAN 75855                     FAX: 2222810102
     MEXICO
21                                      BCBG IP HOLDINGS LP
     BCBG IP HOLDINGS LP
                                        MICHAEL NEUMAN
     MICHAEL NEUMAN
                                        PHONE: 646‐494‐8477                      Licensor                                                      $3,002,270.00
     50 WEST 57TH STREET, 5TH FLOOR
                                        EMAIL:
     NEW YORK, NY 10019
                                        mneuman@marqueebrands.com
22 RAINBOW TEXTILES LLC                 RAINBOW TEXTILES LLC
   ATTN: PRESIDENT OR GENERAL           ATTN: PRESIDENT OR GENERAL
   COUNSEL                              COUNSEL
                                                                              Trade Payable                                                    $2,884,956.00
   PLOTT 25 AL‐DULAYL INDUSTRIAL PARK   PHONE: 53825801
   AMMAN 13136                          FAX: 53825805
   JORDAN                               EMAIL: rainbow@go.com.jo
23 KAI NING LEATHER PRODUCTS CO., LTD   KAI NING LEATHER PRODUCTS CO., LTD
   ATTN: PRESIDENT OR GENERAL
                                        ATTN: PRESIDENT OR GENERAL
   COUNSEL
                                        COUNSEL                               Trade Payable                                                    $2,865,586.00
   RM 2703 27/F BILLION PLZ
                                        PHONE: 0852‐2264820
   8 CHEUNG YUE ST. CHEUNG SHA WAN
                                        EMAIL: vincent_law@kainingltd.com
   HONG KONG


Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
               20-22645          Doc 1      Filed 05/18/20           Entered 05/18/20 03:35:28             Main Document              Pg
                                                                       11 of 21
Debtor         Centric Brands Inc., et al.                                                     Case number (if known) ____________
                    Name

                                                                                                                                           1
         Name of creditor and            Name, telephone number and           Nature of      Indicate if                Amount of claim
       complete mailing address,           email address of creditor            claim         claim is     If the claim is fully unsecured, fill in
                                                                           (for example,
          including zip code                       contact                                  contingent, only unsecured claim amount. If claim
                                                                            trade debts,
                                                                                            unliquidated, is partially secured, fill in total claim
                                                                            bank loans,                    amount and deduction for value of
                                                                                            or disputed
                                                                            professional                       collateral or setoff to calculate
                                                                           services, and                              unsecured claim.
                                                                            government
                                                                                                             Total         Deduction       Unsecured
                                                                             contracts)
                                                                                                            claim, if       for value        claim
                                                                                                            partially           of
                                                                                                            secured        collateral
                                                                                                                            or setoff
24 JIANGSU GUOTAI INTERNATIONAL      JIANGSU GUOTAI INTERNATIONAL
   GROUP GUOMA                       GROUP GUOMA
   ATTN: PRESIDENT OR GENERAL        ATTN: PRESIDENT OR GENERAL
   COUNSEL                           COUNSEL                                Trade Payable                                                  $2,664,483.00
   15‐24F,GUOTAI TIMES PLAZA         PHONE: 51258696089
   ZHANGJIAGANG, 100 215600          FAX: 51258673963
   CHINA                             EMAIL: jane@GTIGGM.COM
25 EBUFANG INT'L TRADING             EBUFANG INT'L TRADING
   ATTN: PRESIDENT OR GENERAL        ATTN: PRESIDENT OR GENERAL
   COUNSEL                           COUNSEL
                                                                            Trade Payable                                                  $2,616,753.00
   NO. 2‐16 FA YUEN STREET, 10/F     PHONE: 57587758265
   MONGKOK, KLN                      FAX: 57587757880
   HONG KONG                         EMAIL: LEOWANG@EBUFANG.COM.HK
26 JIANGSU SAINTY HANDSOME CO LTD JIANGSU SAINTY HANDSOME CO LTD
                                     XIN LEE/CIN LEE
   LI XIN/CIN LEE
                                     PHONE: 0086‐25‐52875193
   ROOM 207, BUILDING B, 21 SOFTWARE                                        Trade Payable                                                  $2,425,891.00
                                     FAX: 0086‐25‐52875482
   AVENUE
                                     EMAIL: lixin_sainty@vip.sina.com;
   NANJING, CHINA
                                     cinlee@saintycorp.com
27 TRADE HARVEST INDUSTRIAL LIMITED TRADE HARVEST INDUSTRIAL LIMITED
   ATTN: PRESIDENT OR GENERAL        ATTN: PRESIDENT OR GENERAL
   COUNSEL                           COUNSEL
                                                                            Trade Payable                                                  $2,315,705.00
   ROOM 7, 10/F., PREMIER CENTRE     PHONE: 27431083
   KOWLOON, KLN                      FAX: 27448311
   HONG KONG                         EMAIL: CLIMAS@HANGLUEN.COM.HK
28 JP GLOBAL IMPORT INC              JP GLOBAL IMPORT INC
                                     ATTN: PRESIDENT OR GENERAL
   ATTN: PRESIDENT OR GENERAL
                                     COUNSEL
   COUNSEL                                                                  Trade Payable                                                  $2,281,986.00
                                     PHONE: (212) 760‐2500
   13 WEST 36TH STREET, STE #300
                                     FAX: 2127602501
   NEW YORK, NY 10018
                                     EMAIL: DYOO@KTGROUPINC.COM
29                                      XPO LOGISTICS SUPPLY CHAIN, INC.
     XPO LOGISTICS SUPPLY CHAIN, INC.
                                        ERIK CALDWELL, COO
     ERIK CALDWELL, COO
                                        PHONE: (513) 309‐7807               Trade Payable                                                  $2,250,343.00
     29559 NETWORK PLACE
                                        FAX: 8888903874
     CHICAGO, IL 60673‐1559
                                        EMAIL: erik.caldwell@xpo.com
30 XYNERGY INTERNATIONAL CO.,LTD.
     ATTN: PRESIDENT OR GENERAL          XYNERGY INTERNATIONAL CO.,LTD.
     COUNSEL                             ATTN: PRESIDENT OR GENERAL
                                                                            Trade Payable                                                  $2,009,463.00
     CHEUNG YEE STREET LAI CHI KOK 4B 2‐ COUNSEL
     2F, SUN CHEONG INDUSTRIAL BUILDING EMAIL: gary.ho@xynergy.com.hk
     HONG KONG




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
          20-22645              Doc 1           Filed 05/18/20                Entered 05/18/20 03:35:28                      Main Document       Pg
                                                                                12 of 21




 Fill in this information to identify the case:

 Debtor name         Centric Brands Holding LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Corporate Ownership Statement; List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 17, 2020                            X /s/ Anurup Pruthi
                                                                       Signature of individual signing on behalf of debtor

                                                                       Anurup Pruthi
                                                                       Printed name

                                                                       Chief Financial Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
20-22645     Doc 1     Filed 05/18/20     Entered 05/18/20 03:35:28         Main Document          Pg
                                            13 of 21




                      WRITTEN CONSENT OF THE SOLE MEMBER
                        OF CENTRIC BRANDS HOLDING LLC

                                           May 17, 2020

        The undersigned, being the sole member (the “Member”) of Centric Brands Holding LLC,
a Delaware limited liability company (the “Company”), as of the date first written above, pursuant
to the operating agreement of the Company and in accordance with the laws of the State of
Delaware, hereby takes the following actions and adopts the following resolutions described herein
with respect to the Company by written consent, which shall have the same force and effect, for
all purposes, as if such actions had been taken and adopted at a formal meeting:

                                     CHAPTER 11 FILING

WHEREAS, on March 30, 2020, pursuant to Section 141(c) of the Delaware General Corporation
Law and Section 5.1 of the bylaws of Centric Brands Inc. (“Centric”), a Delaware corporation, the
board of directors of Centric established a Special Committee (the “Special Committee”) to assist
Centric’s board of directors in addressing issues related to the financial restructuring of Centric
and certain of its subsidiaries, including, but not limited to, filing for bankruptcy under chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”), and implementing all related actions
in connection thereto; and

WHEREAS, the Special Committee, following consultation with legal and financial advisors
unanimously approved the entry into, and performance under the transactions relating to the
matters contemplated by the following resolutions; and

WHEREAS, the Member has considered presentations by the Company’s management (the
“Management”) and financial, restructuring, and legal advisors (collectively, the “Advisors”)
regarding the liabilities and liquidity situation of the Company, the strategic alternatives available
to it, and the effect of the foregoing on the Company’s business; and

WHEREAS, the Member has had the opportunity to consult with the Special Committee, the
Management, and the Advisors and fully consider each of the strategic alternatives available to the
Company; and

WHEREAS, the Member has determined in an exercise of the Company’s business judgment that
it is in the best interest of the Company to undertake the restructuring transactions set forth in the
Restructuring Support Agreement (as defined below) and to take such other actions with respect
thereto as shall be authorized in the following resolutions.

NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Member, it is desirable
and in the best interests of the Company, its creditors, and other parties in interest, that the
Company shall be, and hereby is, authorized, empowered, and directed to file or cause to be filed
a voluntary petition for relief (the “Chapter 11 Case”) under the provisions of chapter 11 of title
11 of the Bankruptcy Code, in the United States Bankruptcy Court for the Southern District of
New York, or another court of proper jurisdiction; and be it further
20-22645     Doc 1     Filed 05/18/20     Entered 05/18/20 03:35:28         Main Document          Pg
                                            14 of 21




RESOLVED, that the Chief Executive Officer, Chief Financial Officer, Chief Restructuring
Officer, Treasurer, Vice President, Secretary, or any other duly-appointed officer of the Company
(collectively, the “Authorized Officers”), acting alone or with one or more other Authorized
Officers, be, and each of them hereby is, authorized, empowered, and directed to execute and file
on behalf of the Company all petitions, schedules, lists, and other motions, papers, or documents
(including the filing of financing statements), and to take any and all action that they deem
necessary, appropriate, or desirable to obtain such relief, including, without limitation, any action
necessary, appropriate, or desirable to maintain the ordinary course operation of the Company’s
business.

                        RESTRUCTURING SUPPORT AGREEMENT

WHEREAS, the Member has determined that it is advisable and in the best interests of the
Company, its creditors, and other parties in interest to enter into that certain restructuring support
agreement (the “Restructuring Support Agreement”) by and among the Company, certain of its
affiliates and subsidiaries, and certain consenting creditors and shareholders of Centric,
substantially in the form presented to the Member on or prior to the date hereof.

RESOLVED, that the Company shall be, and hereby is, authorized to enter into the Restructuring
Support Agreement, with such changes, additions, and modifications thereto as an Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof; and be it further

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and empowered
to enter into, on behalf of the relevant Company, the Restructuring Support Agreement, and to take
any and all actions necessary or advisable to advance the Company’s rights and obligations therein,
including filing pleadings; and in connection therewith, each Authorized Officer, with power of
delegation, is hereby authorized, empowered and directed to execute the Restructuring Support
Agreement on behalf of the Company and to take all necessary actions in furtherance of
consummation of such agreement’s terms.

            CASH COLLATERAL & DEBTOR-IN-POSSESSION FINANCING

WHEREAS, the Company will obtain benefits from the Company’s use of collateral, including
cash collateral, as that term is defined in section 363 of the Bankruptcy Code (collectively, the
“Cash Collateral”), which is security for certain prepetition secured lenders (collectively,
the “Secured Lenders”) party to:

   (a) that certain First Lien Credit Agreement, dated as of October 29, 2018 (as amended,
       restated, supplemented or otherwise modified from time to time), by and among Centric,
       as borrower, the guarantors party thereto, the lenders from to time party thereto, ACF Finco
       I LP, as the revolving agent and the collateral agent, HPS Investment Partners, LLC, as the
       documentation agent, and Ares Capital Corporation, as the administrative agent; and




                                                 -2-
20-22645     Doc 1     Filed 05/18/20      Entered 05/18/20 03:35:28          Main Document          Pg
                                             15 of 21



   (b) that certain Second Lien Credit Agreement dated as of October 29, 2018 (as amended,
       restated, supplemented or otherwise modified from time to time) among Centric, as
       borrower, the guarantors party thereto, the lenders from to time party thereto, and U.S.
       Bank National Association, as the administrative agent and collateral agent; and

WHEREAS, reference is made to those certain debtor-in-possession financing proposals that set
forth the terms and conditions of the debtor-in-possession financing to be provided to Centric, as
borrower, by the lenders listed therein (the “DIP Lenders”); and

WHEREAS, Centric, as borrower, has requested that the DIP Lenders provide senior secured
debtor-in-possession financing to the Company; and

WHEREAS, the obligation of the DIP Lenders to make the extensions of credit to Centric, as
borrower, is subject to, among other things, Centric entering into a binding term loan credit
agreement (the “DIP Term Loan Credit Agreement”) and a binding senior secured priming and
superpriority debtor-in-possession asset-based revolving credit, guaranty and security agreement
(the “DIP ABL Credit Agreement”, and together with the DIP Term Loan Credit Agreement, the
“DIP Credit Agreements”), and otherwise satisfying certain conditions in connection therewith,
including, but not limited to, the guarantee of indebtedness, the grant of security interests and
pledges, and the execution of a pari passu intercreditor agreement (together, the “DIP
Obligations”); and

WHEREAS, the Company will obtain benefits from the DIP Obligations, and it is advisable and
in the best interest of the Company to enter into the DIP Obligations and any documents related
thereto, and to perform its obligations thereunder, including granting security interests in all or
substantially all of its assets; and

WHEREAS, Centric, as borrower, and the DIP Lenders are continuing negotiations regarding the
final form of the DIP Obligations.

NOW, THEREFORE, BE IT RESOLVED, that the terms and provisions of the DIP Obligations
presently before the Member, and the transactions contemplated thereunder (including, without
limitation, the borrowings thereunder), and the guaranties, liabilities, obligations, security interests
granted and notes issued, if any, in connection therewith, be and hereby are authorized, adopted
and approved, subject to such changes, additions, and modifications thereto as an Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof; and be it further

RESOLVED, that the Company will obtain benefits from the DIP Obligations and it is advisable
and in the best interest of the Company to enter into the DIP Obligations and each other document
required in connection therewith, and to perform its obligations thereunder, including granting
security interests in all or substantially all of its assets; and be it further

RESOLVED, that the Company shall be, and hereby is, authorized to enter into and incur the DIP
Obligations, with such changes, additions, and modifications thereto as an Authorized Officer




                                                  -3-
20-22645    Doc 1     Filed 05/18/20     Entered 05/18/20 03:35:28       Main Document         Pg
                                           16 of 21



executing the same shall approve, such approval to be conclusively evidenced by an Authorized
Officer’s execution and delivery thereof; and be it further

RESOLVED, that the Authorized Officers, acting alone or with one or more Authorized Officers,
be, and hereby are, authorized, empowered and directed in the name of, and on behalf of, the
Company to seek authorization to incur the DIP Obligations and to seek approval of the use of
Cash Collateral pursuant to a postpetition financing order in interim and final form, and any
Authorized Officer be, and hereby is, authorized, empowered, and directed to negotiate, execute,
and deliver any and all agreements, instruments, or documents, by or on behalf of the Company,
necessary to implement the postpetition financing, including providing for adequate protection to
the Secured Lenders in accordance with section 363 of the Bankruptcy Code, as well as any
additional or further agreements for entry into the DIP Credit Agreements and the use of Cash
Collateral in connection with the Chapter 11 Case, which agreements may require the Company
to grant adequate protection and liens to the Company’s Secured Lenders and each other
agreement, instrument, or document to be executed and delivered in connection therewith, by or
on behalf of the Company pursuant thereto or in connection therewith, all with such changes
therein and additions thereto as any Authorized Officer approves, such approval to be conclusively
evidenced by the taking of such action or by the execution and delivery thereof; and be it further

RESOLVED, that any Authorized Officer or other officer of the Company is hereby authorized,
empowered, and directed, in the name of and on behalf of the Company, to take such actions and
negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and cause the
performance of, each of the transactions contemplated by the DIP Obligations, the proposed loan
documents and such other agreements, certificates, instruments, receipts, petitions, motions, or
other papers or documents to which the Company is or will be a party or any order entered into in
connection with the Chapter 11 Case (collectively, and together with the DIP Credit Agreements,
the “Financing Documents”), incur and pay or cause to be paid all related fees and expenses, with
such changes, additions, and modifications thereto as an Authorized Officer executing the same
shall approve; and be it further

RESOLVED, that the Company, as debtor and debtor-in-possession under the Bankruptcy Code
be, and hereby is, authorized, empowered, and directed to incur any and all obligations and to
undertake any and all related transactions on substantially the same terms as contemplated under
the Financing Documents, including granting liens on its assets to secure such obligations; and be
it further

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered and
directed in the name of, and on behalf of the Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions, and extensions
of the postpetition financing or any of the Financing Documents or to do such other things which
shall in their sole judgment be necessary, desirable, proper, or advisable to give effect to the
foregoing resolutions, which determination shall be conclusively evidenced by his/her or their
execution thereof.

                            RETENTION OF PROFESSIONALS




                                               -4-
20-22645     Doc 1    Filed 05/18/20     Entered 05/18/20 03:35:28         Main Document         Pg
                                           17 of 21



WHEREAS, the Member has determined that it is advisable and in the best interest of the
Company to retain certain professionals in connection with the foregoing.

NOW, THEREFORE BE IT RESOLVED, that each of the Authorized Officers be, and hereby
is, authorized, empowered and directed to employ the law firm of Ropes & Gray LLP, as the
Company’s counsel, to represent and assist the Company in carrying out its duties under the
Bankruptcy Code and to take any and all actions to advance the Company’s rights and remedies,
including filing any pleadings and conducting any potential restructuring, including those
contemplated by the Restructuring Support Agreement, on behalf of the Company; and, in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain Ropes & Gray
LLP in accordance with applicable law; and be it further

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered, and
directed to employ the firm of PJT Partners, Inc. as the Company’s investment banker; and, in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain PJT Partners,
Inc. in accordance with applicable law; and be it further

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered, and
directed to employ the firm of Alvarez & Marsal, LLC, (“A&M”) as the Company’s financial
advisor and that Joseph J. Sciametta, be, and hereby is, appointed to serve as the Chief
Restructuring Officer of the Company (the “CRO”) for such a term as shall be determined by the
Member and in accordance with the terms and conditions of that certain engagement letter, dated
as of May 17, 2020 by and among and Centric and A&M, and subject to the terms of the Financing
Documents, and, in connection therewith, each of the Authorized Officers, with power of
delegation, is hereby authorized, empowered, and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain A&M and appoint Mr. Sciametta in accordance with applicable law; and be it
further

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered, and
directed to employ the firm of Prime Clerk LLC, as notice, claims, and balloting agent and as
administrative advisor to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and, in connection therewith, each of the Authorized Officers, with power of
delegation, is hereby authorized, empowered, and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain Prime Clerk LLC in accordance with applicable law; and be it further

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized,
empowered, and directed to employ any other professionals to assist the Company in carrying out
its duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Officers, with power of delegation, are hereby authorized, empowered, and directed to execute
appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed an



                                                -5-
20-22645     Doc 1     Filed 05/18/20     Entered 05/18/20 03:35:28        Main Document          Pg
                                            18 of 21



appropriate application for authority to retain the services of any other professionals as necessary;
and be it further

RESOLVED, that each of the Authorized Officers be, and they hereby are, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals
and to take and perform any and all further acts and deeds that each of the Authorized Officers
deem necessary, proper, or desirable in connection with the Chapter 11 Case, with a view to the
successful prosecution of such case.

                                TRANSFORMATION OFFICE

WHEREAS, pursuant to the terms of the DIP Credit Agreements, within three (3) business days
of the commencement of the Chapter 11 Cases (the “Petition Date”), Centric is required to form a
restructuring working group led by Centric’s Chief Operating Officer, the CRO, and advisors from
A&M (the “Transformation Office”) to implement certain restructuring objectives (as more fully
set forth in the DIP Credit Agreements, and subject to approval by the Required Lenders (as
defined in the DIP Credit Agreement), collectively, the “Transformation Office Plan”). The
Transformation Office Plan, among other things, calls for the Transformation Office to:

   a. develop an inventory statement and inventory management plan;

   b. to reevaluate and make changes to such inventory management plan at least every two
      weeks based on ongoing business developments;

   c. within thirty (30) business days of the Petition Date, to develop and implement a cost
      savings plan projected to achieve at least as much cost savings as outlined in the Business
      Plan (as defined in the DIP Credit Agreements); and

   d. to develop a plan regarding the management of critical vendors, key counter-parties,
      payables and general unsecured claims and supervise the management of critical vendors,
      key counter-parties, payables and general unsecured claims.

WHEREAS, the Board of Centric has determined that it is advisable and in the best interest of
Centric to form the Transformation Office to comply with the terms of the DIP Credit Agreements
and to implement the restructuring objectives set forth in the Transformation Office Plan.

NOW, THEREFORE, BE IT RESOLVED, that the Company will obtain benefits from
Centric’s establishment of the Transformation Office and implementing, and otherwise complying
with, the Transformation Office Plan; and be it further

RESOLVED, that the Authorized Officers, acting alone or with one or more Authorized Officers,
be, and hereby are, authorized, empowered and directed in the name of, and on behalf of, the
Company to seek authorization to implement and comply with the Transformation Office Plan,
and any Authorized Officer be, and hereby is, authorized, empowered, and directed to negotiate,
execute, and deliver any and all agreements, instruments, or documents, by or on behalf of the



                                                -6-
20-22645     Doc 1     Filed 05/18/20      Entered 05/18/20 03:35:28         Main Document          Pg
                                             19 of 21



Company, necessary to implement and comply with the Transformation Office Plan; and be it
further

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered and
directed in the name of, and on behalf of, the Company, or to do such other things which shall in
their sole judgment be necessary, desirable, proper, or advisable to give effect to the foregoing
resolutions, which determination shall be conclusively evidenced by his/her or their execution
thereof.

                                            GENERAL

RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
they hereby are, authorized, empowered, and directed, in the name of and on behalf of the
Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in such
officer’s or officers’ judgment, shall be necessary, advisable or desirable in order to fully carry out
the intent and accomplish the purposes of the resolutions adopted herein; and be it further

RESOLVED, that the Company and the Member have received sufficient notice of the actions
and transactions relating to the matters contemplated by the foregoing resolutions, as may be
required by the organizational documents of the Company, or hereby waive any right to have
received such notice; and be it further

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated by the
foregoing resolutions done in the name of and on behalf of the Company, which acts would have
been approved by the foregoing resolutions except that such acts were taken before the adoption
of these resolutions, are hereby in all respects approved, confirmed, ratified, and adopted as the
true acts and deeds of the Company with the same force and effect as if each such act, transaction,
agreement, or certificate has been specifically authorized in advance by resolution of the Member;
and be it further

RESOLVED, that each of the Authorized Officers (and their designees and delegates) be, and
hereby are, authorized, empowered, and directed to take all actions, or to not take any action in the
name of the Company, with respect to the transactions contemplated by these resolutions
hereunder, as such Authorized Officer shall deem necessary or desirable in such Authorized
Officer’s reasonable business judgment, as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein; and be it further

RESOLVED, that to the extent the Company serves as the sole member, general partner,
managing member, equivalent manager, or other governing body (each, a “Controlling Company”)
of any affiliate or subsidiary of the Company, each Authorized Officer, as applicable, is authorized,
empowered and directed to take each of the actions described in these resolutions or any of the
actions authorized by these resolutions on behalf of the applicable Controlling Company.




                                                 -7-
20-22645    Doc 1    Filed 05/18/20    Entered 05/18/20 03:35:28         Main Document     Pg
                                         20 of 21



RESOLVED, that this resolution may be executed in any number of counterparts, each of which
shall be deemed to be an original, and such counterparts shall constitute but one and the same
resolution.

                         [Remainder of Page Intention ally Left Blank]




                                              -8-
20-22645    Doc 1      Filed 05/18/20       Entered 05/18/20 03:35:28           Main Document     Pg
                                              21 of 21



        IN WITNESS WHEREOF, the undersigned has executed this written consent as of the date
first written above.

                                                  CENTRIC BRANDS HOLDING LLC

                                                  By: CENTRIC BRANDS INC., its Sole Member



                                                  _________________________________
                                                  Name: Anurup Pruthi
                                                  Title: Chief Financial Officer




           [Signature Page to Written Consent of the Sole Member of Centric Brands Holding LLC]
